       Case 2:19-cv-02719-JJT Document 46 Filed 08/22/19 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Richard C. Carrier,                                No. CV-19-02719-PHX-JJT
10                  Plaintiff,                          ORDER
11   v.
12   Amy Elizabeth Frank,
13                  Defendant.
14
15          At issue is Defendant’s Motion to Dismiss for Lack of Jurisdiction (Doc. 23;
16   Doc. 24, Mot.), to which Plaintiff filed a Response (Doc. 29, Resp.) and Plaintiff filed a

17   Reply (Doc. 35, Reply). Also at issue is Plaintiff’s Motion for Leave to File a Sur-Reply
18   (Doc. 36).

19          Defendant argues that the Court lacks subject matter jurisdiction over Plaintiff’s

20   claims because Plaintiff “fails to meet the amount-in-controversy requirement under
21   28 U.S.C. § 1332(a).” (Mot. at 1.) In his Complaint (Doc. 1), Plaintiff alleges that
22   Defendant published defamatory statements about him on social media. The Complaint

23   sets forth claims for defamation per se (“Count 1”), defamation per quod (“Count 2”),

24   intentional infliction of emotional distress (“Count 3”), and negligent infliction of

25   emotional distress (“Count 4”).

26          The Court’s subject matter jurisdiction is premised on the diversity of the parties, as
27   Plaintiff resides in Ohio and Defendant resides in Arizona. In Plaintiff’s prayer for relief,
28
       Case 2:19-cv-02719-JJT Document 46 Filed 08/22/19 Page 2 of 3



 1   he seeks a total of $650,000 in compensatory damages1 and $650,000 in punitive damages.2
 2   But Defendant argues that these amounts are artificially inflated and that Plaintiff “fails to
 3   meet his burden to demonstrate that the amount in controversy here truly exceeds $75,000.”
 4   (Reply at 7.)
 5          When assessing the amount in controversy for the purposes of diversity jurisdiction,
 6   the alleged damages must be taken from the face of the complaint. St. Paul Mercury Indem.
 7   Co. v. Red Cab Co., 303 U.S. 283, 289 (1938). And only if, “from the face of the pleadings,
 8   it is apparent, to a legal certainty, that the plaintiff cannot recover the amount claimed,”
 9   may the Court dismiss an action for lack of subject matter jurisdiction. Id.
10          To the extent Defendant argues that St. Paul Mercury is not the proper standard or
11   that evidence outside of the Complaint—such as Plaintiff’s settlement offer—should be
12   used to evaluate the amount in controversy, she is mistaken. (See Mot. at 4–5.) For
13   example, Defendant cites to Cohn v. Petsmart, Inc., for the proposition that a settlement
14   letter may be used to discern the true amount of damages at stake. 281 F.3d 837 (9th Cir.
15   2001). But in Cohn and other cases where extrinsic evidence was used for such an
16   evaluation, the case originated in state court at a time when “‘the Supreme Court ha[d]
17   drawn a sharp distinction between original jurisdiction and removal jurisdiction.” State
18   Farm Fire & Cas. Co. v. Podoll, 2011 WL 6020852, at *3 (D. Haw. Dec. 2, 2011). When
19   courts adhered to that distinction, if one party sought removal and had to establish the
20   amount in controversy in order to achieve federal jurisdiction, “the proponent of federal
21   jurisdiction . . . ha[d] the burden to prove by a preponderance of the evidence, that removal
22   [was] proper.” Id. at 840.
23          In Dart Cherokee Basin Operating Company v. Owens, the Supreme Court did away
24   with the additional requirement for a party seeking removal, and now “a defendant’s notice
25   of removal need include only a plausible allegation that the amount in controversy exceeds
26   the jurisdictional threshold.” 125 S. Ct. 547, 554 (2014). Regardless, Plaintiff in this case
27          1
              Plaintiff seeks $250,000 in compensatory damages each for Counts 1 and 2, and
     $75,000 each for Counts 3 and 4. (Compl. at 13.)
28          2
              Plaintiff seeks $250,000 in punitive damages each for Counts 1 and 2, and $75,000
     each for Counts 3 and 4. (Compl. at 13.)

                                                 -2-
         Case 2:19-cv-02719-JJT Document 46 Filed 08/22/19 Page 3 of 3



 1   brought his suit in federal court, and thus need not—under the old standard or its current
 2   version—prove by a preponderance of the evidence that his damages satisfy the amount in
 3   controversy requirement. Instead, the Court must look only to the face of his Complaint,
 4   and “the sum claimed by the plaintiff controls if the claim is apparently made in good
 5   faith.” St. Paul Mercury Indem. Co., 303 U.S. at 288.
 6          While Defendant argues that the damages Plaintiff seeks are unreasonably high, she
 7   does not persuade the Court that they are alleged in bad faith or that it is a “legal certainty
 8   that Plaintiff cannot recover the amount claimed.” Id. at 289. Having determined that
 9   Plaintiff’s alleged compensatory damages are sufficient to confer federal jurisdiction at this
10   stage of the litigation, the Court need not address Defendant’s argument that Plaintiff’s
11   punitive damages may not be considered in the accounting. (Reply at 4–5.)3
12          IT IS THEREFORE ORDERED denying Defendant’s Motion to Dismiss for
13   Lack of Jurisdiction (Doc. 23).
14          IT IS FURTHER ORDERED denying as moot Plaintiff’s Motion to File a Sur-
15   Reply (Doc. 36).
16          Dated this 22nd day of August, 2019.
17
18                                           Honorable John J. Tuchi
                                             United States District Judge
19
20
21
22
23
24
25
26
27
28   3
       Because Defendant’s Motion is denied, the Court also need not address Plaintiff’s
     argument that Defendant’s Motion is untimely. (Resp. at 2–3.)

                                                  -3-
